BOYER, Acting Chief Judge,
concurring specially.
I concur with the majority, but only in deference to the doctrine of stare decisis and the majority of another panel of this court. Had I been a member of the panel considering Shields v. Division of Retirement, cited above, I would have agreed with the well reasoned and articulated dissent authored by Judge Rawls. However, I was not a member of that panel and it is clear that the decision in that case is determinative here.
Further, in my view, Shields v. Division of Retirement and this decision affects a class of constitutional or state officers and passes upon a question of great public interest and should therefore be reviewed by the Supreme Court of Florida pursuant to Art. V, Sec. 3(b)(3) of the Constitution of the State of Florida.